Citation Nr: 1437445	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active duty service from August 1988 to April 1996. His decorations for active service include a Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from an unfavorable service connection rating decision of the RO in Waco, Texas. 

In March 2014, the Board remanded this appeal for additional evidentiary development. It has since been returned to the Board for further appellate action. In March 2014, the Board also adjudicated a claim for an increased rating for posttraumatic stress disorder (PTSD) and for an earlier effective date for the increase. The Board's decision with respect to those issues is final. See 38 C.F.R. §§ 3.400, 20.1100 (2013).

This appeal was adjudicated using the VA electronic claims file systems.


FINDING OF FACT

The Veteran's chronic headache disability is related to service-connected PTSD.


CONCLUSION OF LAW

A disability of chronic headache disability is proximately due to, or a result of, service connected PTSD. 38 U.S.C.A. §§ 1110, 5103, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for chronic headaches. He asserts that his headaches began in service and have continued to present. (see correspondence dated February 5, 2009, and June 26, 2014). VA treatment records show that the Veteran has complained of constant headaches beginning in 2005. Further, the Veteran has consistently reported that his headaches began during active service. In a January 2008 treatment record, the veteran reported he had constant headaches for the past 15 years. In February 2009, the Veteran reported that his headaches began while he was in the military. In December 2010, the Veteran reported that his headaches began in 1992.

In the May 2014 VA examination, the examiner indicated the Veteran experiences constant head pain on both sides of the head that radiates to the back of the head. This pain was described as being non-prostrating, pulsating or throbbing, with no associated non-headache symptoms such as aura. The examiner determined that the Veteran suffers from chronic headaches, but opined that the Veteran's headaches were not incurred in service.  However, this negative opinion provided no clearly articulated rationale, and is therefore of limited probative value.

However, the May 2014 VA examination is not the only evidence in the record regarding the etiology of the Veteran's headaches. In a March 2010 PTSD review exam, the examiner repeatedly notes that that the Veteran's headaches were associated with the Veteran's service-connected PTSD; specifically, that the headaches were produced by the PTSD, like other symptoms. The examiner noted that the headaches occurred daily and were only relieved by medication. 

As was noted in the introduction section of this decision, the Veteran is service-connected from PTSD.  He is currently rated as 70 percent disabled for PTSD.  Headaches are not included as a symptom in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013). The medical evidence of record clearly shows that the Veteran currently suffers from chronic headaches. The PTSD review examiner indicated the Veteran's chronic headaches were not an isolated condition but were associated with the Veteran's service-connected PTSD. Therefore, service connection for chronic headaches resulting from PTSD may be granted.  

As the Veteran's chronic headaches are secondary to the currently service-connected disability of PTSD, the Board finds that service connection for chronic headaches is warranted.


ORDER

Service connection for chronic headaches is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


